NELSON, Circuit Justice,
stated that the following points had been ruled in the case:
1. Chancery has jurisdiction, on a bill filed by a judgment creditor for relief against a conveyance of lands by his debtor, made with intent to defeat the judgment lien, or to hinder or delay satisfaction of the judgment, whether execution has been issued thereon or not.
2. The creditor who first institutes a suit in chancery to avoid a fraudulent conveyance, is entitled to relief, without regard to other creditors standing in the same right, but who have not made themselves joint parties with him.
3. The relief awarded in these cases, is founded upon the fraud attempted against a lien already attached to land, or because of the assignment with fraudulent intent to prevent the lien from attaching; and equity consequently gives the full remedy which could have been obtained through the lien by execution, but without referring the matter to the action or process of a court of law.
4. For chancery, having acquired jurisdiction of the subject matter, because of the fraud, will apply the property fraudulently conveyed, to the satisfaction of the prosecuting creditor, pursuant to its own methods of proceeding.
5. The action of chancery upon the fraudulent grantor or assignee, is only to the extent of supplying a remedy to the suitor creditor; as to all other parties, the assignment remains as if no proceedings had 'been taken.
6. It is competent for chancery to order the assignee of real estate fraudulently conveyed to him to reconvey it to the assignor in order that an execution may act upon it; or to order him to convey it to the proper officer of the court of chancery, or otherwise, so as best to effect its appropriation in satisfaction of the judgment debt.
7. To that end, the order heretofore made by this court, that the assignees and assignor in this case, join with the receiver in executing conveyances to the purchasers under the sale directed by the court, is appropriate and valid.
S. The title made pursuant to the decree of this court in that behalf, is full and perfect for all the interest the assignees and the judgment debtor had in the lands transferred by the assignment, and is discharged of all right of redemption by her or by other judgment creditors.
9. The purchaser, upon the facts before the court, is bound to accept the title offered him.
[Hr. Lord suggested that where the objection was held unfounded, it was usual to give *1251costs, which was deemed advantageous to the purchaser as showing a court’s opinion of his title.
[THE COURT said they had so made the order' granting the motion, with costs.] 3
Motion granted, with costs.

 [From 5 N. Y. Leg. Obs. 205.]